—Order, Family Court, New York County (Sarah Schechter, J.), entered on or about November 20, 1997, after a hearing, awarding custody of the subject child to petitioner, unanimously affirmed, without costs.
The finding that a change in custody is in the child’s best interests accords with the weight of the evidence showing, among other things, that respondent had deliberately frustrated petitioner’s visitation rights (see, Victor L. v Darlene L., 251 AD2d 178, 179, lv denied 92 NY2d 816), and that the child, who had been living with petitioner for some six months prior to the hearing pursuant to a temporary custody order, is thriving under petitioner’s care and guidance in her comfortable and stable home (see, Eschbach v Eschbach, 56 NY2d 167, 172-174). Concur—Tom, J.P., Mazzarelli, Buckley, Lerner and Gonzalez, JJ.